       Case 1:18-cv-00007-LM Document 67 Filed 01/07/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE



  IN RE:                                            MDL NO. 2753

  ATRIUM MEDICAL CORP., C-QUR                       MDL Docket No. 1:16-md-02753-LM
  MESH PRODUCTS LIABILITY
  LITIGATION                                        Civil Action No.
                                                    1:18-cv-00007-LM
  This document relates to:
  Earl Burgess


         STIPULATION OF VOLUNTARY NONSUIT/DISMISSAL OF DEFENDANT
                                  GETINGE AB ONLY WITH PREJUDICE

             COME NOW, Plaintiffs and Defendants in the above-referenced action, their
counsel of record and hereby stipulate and agree to dismiss, with prejudice, Plaintiffs'
claims against Defendant Getinge AB only. Each party agrees that it will bear its own costs
and fees, including attorneys' fees, in connection with this matter.

             This dismissal does not extend to any other named defendant.

Dated:                                              Respectfully submitted,
01/07/2020
                                                    s/ Katherine Armstrong
/s/ Jason C. Chambers                               Katherine Armstrong
                                                    DECHERT LLP
Jason C. Chambers
                                                    Three Bryant Park
Hollis Law Firm PA                                  1095 Sixth Avenue
8101 College Blvd., Suite 260                       New York, New York 10036
                                                    Tel: (212) 698-3500
Overland Park            Kansas    66210
                                                    Fax: (212) 698-3599
913-385-5400
                                                    katherine.armstrong@dechert.com
jason@hollislawfirm.com
Attorney for Plaintiff                              Attorneys for Defendants,
                                                    Atrium Medical Corporation,
                                                    Maquet Cardiovascular US Sales, LLC,
                                                    and Getinge AB




                                                1
     Case 1:18-cv-00007-LM Document 67 Filed 01/07/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

          I hereby certify that on 01/07/2020 , the foregoing was filed via the Court’s
CM/ECF system, which will automatically serve and send notification of such filing to all
registered attorneys of record.



                               /s/ Jason C. Chambers
                               Jason C. Chambers
                               Hollis Law Firm PA
                               8101 College Blvd., Suite 260
                               Overland Park, Kansas 66210




                                             2
